DETAIL

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Applicant(s) Response to Official Action
The response filed on 12/14/2020 and 03/17/2021 has been entered and made of record.

Priority
Applicant's arguments see remarks page 10 and 11, filed 12/14/2020, with respect to Priority have been fully considered. However, with the amended claim limitations examiner finds that claims are not entitled to the benefit of the prior applications 61/930,101, but entitles the benefit of prior application 61/948,012, as explained below.


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e)  or under 35 U.S.C. 120, 121, 365(c), or 386(c)  is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C.119(e) and/or under 35 U.S.C. 120, 121, 365(c), or 386(c)  as follows:
35 U.S.C. 112(a)  or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 61/930,101 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Claim 11, 21 and 30, claims “ … a first illuminator and a second illuminator connected in parallel to a power supply … a remote sense line connected to the first illuminator and the second illuminator, wherein the remote sense line is separate from the power supply line and is configured to convey a signal used to measure an actual voltage applied on each of the first illuminator and the second illuminator; … wherein the control circuit is configured to automatically adjust the encoded control signals according to image processing of at least one image captured by the at least one camera sensor.". The prior application No. 61/930,101 fails to provide adequate support for the claim limitation “… a first illuminator and a second illuminator connected in parallel to a power supply … a remote sense line connected to the first illuminator and the second illuminator, wherein the remote sense line is separate from the power supply line and is configured to convey a signal used to measure an actual voltage applied on each of the first illuminator and the second illuminator; … wherein the control circuit is configured to automatically adjust the encoded control signals according to image processing of at least one image captured by the at least one camera sensor.", thereby fails to comply with the requirement of 112(a). However, support for claim limitations “… a first illuminator and a second illuminator 
Accordingly, claim 11, 21 and 30 are not entitled to the benefit of the prior applications 61/930,101, but entitles the benefit of prior application 61/948,012.
Also, claim 12-20, 22, 24-28 and 31-32 are not entitled to the benefit of the prior applications 61/930,101, but entitles the benefit of prior application 61/948,012 as they depend from claim 11, 21 or 30.



REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: The instant invention is related to IMAGE CAPTURE AND VIDEO PROCESSING SYSTEMS AND METHODS FOR MULTIPLE VIEWING ELEMENT ENDOSCOPES.

Prior art was found and applied in the previous actions. See Office Action of parent application mailed on 09/15/2020. Prior arts were found for the claim 11 as follows: 
Durr et al. (US20150374210A1) discloses: 
An endoscope system comprising: 
a first illuminator and a second illuminator [Fig. 18B, Para 0011, 0101]

connected in parallel to a power supply; [Fig. 6a-b, Para 0082]
Durr et al. (US20150374210A1) discloses: 
at least one camera sensor configured to capture images; [Fig. 18B, Para 0011, 0101]
Siessegger (US20150115809A1) discloses: 
a control circuit configured to generate encoded control signals, wherein the encoded control signals include specific encoded control signals for each of the first illuminator and the second illuminator and/or common encoded control signals for both of the first illuminator and the second illuminator; [Fig. 1a, 6a, 7, Table 1-2, and associated text, Para 0002, 0031-0033, 0039, 0042, 0045, 0084-0089, 0094, 0101-0102]
a first illuminator control circuit associated with the first illuminator, wherein the first illuminator control circuit is configured to decode the encoded control signals and send first decoded control signals to the first illuminator; [Fig. 1a, 6a, 7, Table 1-2, and associated text, Para 0002, 0031-0033, 0039, 0042, 0045, 0084-0089, 0094, 0101-0102]and 
a second illuminator control circuit associated with the second illuminator, wherein the second illuminator control circuit is configured to decode the encoded control signals and send second decoded control signals to the second illuminator; [Fig. 1a, 6a, 7, Table 1-2, and associated text, Para 0002, 0031-0033, 0039, 0042, 0045, 0084-0089, 0094, 0101-0102]and 
a remote sense line connected to the first illuminator and the second illuminator, wherein the remote sense line is separate from the power supply line and is configured to convey a signal used to measure [Fig. 1a, 6a, 7, Table 1-2, and associated text, Para 0002, 0031-0033, 0039, 0042, 0045, 0084-0089, 0094, 0101-0102]

an actual voltage [i.e. 260 Fig. 6, Para 0073]
Siessegger (US20150115809A1) discloses: 
applied on each of the first illuminator and the second illuminator; [Fig. 1a, 6a, 7, Table 1-2, and associated text, Para 0002, 0031-0033, 0039, 0042, 0045, 0084-0089, 0094, 0101-0102]
Durr et al. (US20150374210A1) discloses: 
wherein each of the first illuminator and the second illuminator is configured to illuminate a plurality of fields of view of the at least one camera sensor [i.e. Fig. 18B, 19A, 19B, Para 0011, 0101-0102]
Siessegger (US20150115809A1) discloses: 
according to the first and second decoded control signals, respectively; [Fig. 1a, 6a, 7, Table 1-2, and associated text, Para 0002, 0031-0033, 0039, 0042, 0045, 0084-0089, 0094, 0101-0102] and 
Taylor et al. (US20150115809A1) discloses: 
wherein the control circuit is configured to automatically adjust the encoded control signals according to image processing of at least one image captured by the at least one camera sensor. [i.e. Fig. 2, Para 0111]
Features of claim 11 are found or suggested in different prior arts as shown above, however there is no strong motivation or reasoning found at the time of the invention to combine all prior art of references or modify the teachings of the prior arts of references to arrive at the claimed invention, either singularly or in combination. 

. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Claims 11-22, 24-28 and 30-32 are allowed.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EXAMINER, DAKSHESH PARIKH, whose telephone number is (571) 272-2777.  The examiner can normally be reached on EXAMINER SCHEDULE.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SPE, SATH V. PERUNGAVOOR, can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 
 
/DAKSHESH D PARIKH/Primary Examiner, Art Unit 2488